


110 HR 2925 IH: Gifted and

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2925
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Gallegly (for
			 himself, Mr. Matheson,
			 Mr. Etheridge, and
			 Mr. Gillmor) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To provide a grant program for gifted and talented
		  students, and for other purposes.
	
	
		1.Grant program for gifted and
			 talented students
			(a)Short
			 TitleThis Act may be cited as the Gifted and
			 Talented Students Education Act of 2007.
			(b)AmendmentSubpart
			 6 of part D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7253 et seq.) is amended
			 by adding at the end the following:
				
					BGrant Program For
				Gifted and Talented Students
						5467.Findings;
				establishment of program; authorized activities
							(a)FindingsCongress
				makes the following findings:
								(1)Gifted and
				talented students give evidence of high performance capability in specific
				academic fields, or in areas such as intellectual, creative, artistic, or
				leadership capacity, and require services or activities not ordinarily provided
				by a school in order to fully develop such capabilities. Gifted and talented
				students are from all cultural, racial, and ethnic backgrounds, and
				socioeconomic groups. Some such students have disabilities and for some,
				English is not their first language. Many students from such diverse
				backgrounds have been historically underrepresented in gifted education
				programs.
								(2)Elementary school
				students who are gifted and talented have already mastered 35 to 50 percent of
				the material covered in a school year in several subject areas before the
				school year begins.
								(3)Elementary school
				and secondary school teachers have students in their classrooms with a wide
				variety of traits, characteristics, and needs. However, 61 percent of classroom
				teachers do not receive training on meeting the needs of students who are
				gifted and talented.
								(4)While the families
				or communities of some gifted students can provide private programs and
				services with appropriately trained staff to supplement public educational
				offerings, most high-ability students, especially those from inner cities,
				rural communities, or low-income families, must rely on the services and
				personnel provided by public schools. Therefore, gifted education programs,
				provided by qualified professionals in the public schools, are needed to
				provide equal educational opportunities.
								(5)Parents and
				families are essential partners to schools in developing appropriate
				educational services for gifted and talented students. They need access to
				information, research, and support regarding the characteristics of gifted
				children and their educational, and social and emotional needs, as well as
				information on available strategies and resources for education in State and
				local communities.
								(6)There currently is
				no Federal requirement to identify or serve the Nation’s approximately
				3,000,000 gifted and talented students.
								(7)While some States
				and local educational agencies allocate resources to educate gifted and
				talented students, others do not. Additionally, State laws, and State and local
				funding, identification, and accountability mechanisms vary widely, resulting
				in a vast disparity of services for this special-needs population.
								(8)To meet the future
				economic and national security needs of the United States, it is important that
				more students achieve to higher levels, and that highly capable students
				receive an education that prepares them to perform the most highly innovative
				and creative work that is necessary to secure our Nation’s position in the
				world.
								(9)United States students are not filling the
				seats in our Nation’s advanced degree programs in several key fields. For
				example, in 2001, 39 percent of the students earning doctorates in engineering
				were United States citizens. This compares to 44 percent in computer science,
				47 percent in mathematics, and 52 percent in physics and astronomy.
								(10)The performance
				of twelfth-grade advanced students in the United States on the Third
				International Mathematics and Science Study (TIMSS) was among the lowest in the
				world. In each of 5 physics content areas in the study and in each of 3
				mathematics content areas in the study, the performance of physics and advanced
				mathematics students in the United States was among the lowest of the
				participating countries.
								(11)In 2007, less than 3 cents out of every
				$100 of the Federal K–12 education budget was devoted to meeting the needs of
				the Nation’s gifted and talented students.
								(b)Program
				Authorized
								(1)Competitive
				grants to statesIf the amount appropriated under section 5468
				for a fiscal year is greater than $7,500,000 but less than $57,500,000, then
				the Secretary may use such amount to award grants, on a competitive basis, to
				State educational agencies to enable the State educational agencies to award
				grants to local educational agencies under section 5467C for developing or
				expanding gifted and talented education programs, and providing direct
				educational services and materials.
								(2)Formula grants
				to statesIf the amount appropriated under section 5468 for a
				fiscal year equals or exceeds $57,500,000, then the Secretary may use such
				amount to award grants to State educational agencies, from allotments under
				section 5467B, to enable the State educational agencies to award grants to
				local educational agencies under section 5467C for developing or expanding
				gifted and talented education programs, and providing direct educational
				services and materials.
								(c)Authorized
				ActivitiesGrant funds provided under this chapter shall be used
				to carry out one or more of the following activities:
								(1)Any activity
				described in paragraph (2), (4), (6), or (7) of section 5464(b).
								(2)Providing direct
				educational services and materials to gifted and talented students, which may
				include curriculum compacting, modified or adapted curriculum, acceleration,
				independent study, and dual enrollment.
								(d)Limitations on
				Use of Funds
								(1)Course work
				provided through emerging technologiesGrant funds provided under
				this chapter that are used for activities described in section 5464(b)(7) may
				include development of curriculum packages, compensation of distance-learning
				educators, or other relevant activities, but grant funds provided under this
				chapter may not be used for the purchase or upgrading of technological
				hardware.
								(2)State use of
				funds
									(A)In
				generalA State educational agency receiving a grant under this
				chapter may not use more than 10 percent of the grant funds for—
										(i)dissemination of
				general program information;
										(ii)providing
				technical assistance under this chapter;
										(iii)monitoring and
				evaluation of programs and activities assisted under this chapter;
										(iv)providing support
				for parental education; or
										(v)creating a State
				gifted education advisory board.
										(B)Administrative
				costsA State educational agency may use not more than 50 percent
				of the funds made available to the State educational agency under subparagraph
				(A) for administrative costs.
									5467A.Allotments to
				States
							(a)Reservation of
				FundsFrom the amount made available to carry out this chapter
				for any fiscal year, the Secretary shall reserve ½ of 1
				percent for the Secretary of the Interior for programs under this chapter for
				teachers, other staff, and administrators in schools operated or funded by the
				Bureau of Indian Affairs.
							(b)State
				Allotments
								(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				allot the total amount made available to carry out this chapter for any fiscal
				year and not reserved under subsection (a) to the States on the basis of their
				relative populations of individuals aged 5 through 17, as determined by the
				Secretary on the basis of the most recent satisfactory data.
								(2)Minimum grant
				amountNo State receiving an allotment under paragraph (1) may
				receive less than ½ of 1 percent of the total amount
				allotted under such paragraph.
								(c)ReallotmentIf
				any State does not apply for an allotment under this section for any fiscal
				year, then the Secretary shall reallot such amount to the remaining States in
				accordance with this section.
							5467B.State
				application
							(a)In
				GeneralTo be eligible to receive a grant under this chapter, a
				State educational agency shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require.
							(b)ContentsEach
				application under this section shall include assurances that—
								(1)the funds received
				under this chapter will be used to identify and support gifted and talented
				students, including gifted and talented students from all economic, ethnic, and
				racial backgrounds, such students of limited English proficiency, and such
				students with disabilities;
								(2)the funds not
				retained by the State educational agency shall be used for the purpose of
				making, in accordance with this chapter and on a competitive basis, grants to
				local educational agencies;
								(3)the funds received
				under this chapter shall be used only to supplement, but not supplant, the
				amount of State and local funds expended for the education of, and related
				services for, gifted and talented students;
								(4)the State
				educational agency will provide matching funds for the activities to be
				assisted under this chapter in an amount equal to not less than 10 percent of
				the grant funds to be received, which matching funds may be provided in cash or
				in kind; and
								(5)the State
				educational agency shall develop and implement program assessment models to
				ensure program accountability and to evaluate educational effectiveness.
								(c)ApprovalTo
				the extent funds are made available to carry out this chapter, the Secretary
				shall approve an application of a State if such application meets the
				requirements of this section.
							5467C.Distribution
				to local educational agencies
							(a)Grant
				CompetitionA State educational agency shall use not less than 90
				percent of the funds made available to the State educational agency under this
				chapter to award grants to local educational agencies (including consortia of
				local educational agencies) to enable the local educational agencies to carry
				out the authorized activities described in section 5467(c).
							(b)Competitive
				ProcessFunds provided under this chapter to local educational
				agencies shall be distributed to local educational agencies through a
				competitive process that results in an equitable distribution by geographic
				area within the State.
							(c)Size of
				GrantA State educational agency shall award a grant under
				subsection (a) for any fiscal year in an amount sufficient to meet the needs of
				the students to be served under the grant.
							5467D.Local
				applications
							(a)ApplicationTo
				be eligible to receive a grant under this chapter, a local educational agency
				(including a consortium of local educational agencies) shall submit an
				application to the State educational agency.
							(b)ContentsEach
				application under this section shall include—
								(1)an assurance that
				the funds received under this chapter will be used to identify and support
				gifted and talented students, including gifted and talented students from all
				economic, ethnic, and racial backgrounds, such students of limited English
				proficiency, and such students with disabilities;
								(2)a description of
				how the local educational agency will meet the educational needs of gifted and
				talented students, including the training of personnel in the education of
				gifted and talented students; and
								(3)an assurance that
				funds received under this chapter will be used to supplement, not supplant, the
				amount of funds the local educational agency expends for the education of, and
				related services for, gifted and talented students.
								5467E.Annual
				reportingBeginning 1 year
				after the date of enactment of the Gifted and Talented Students Education Act
				of 2007 and for each year thereafter, the State educational agency shall submit
				an annual report to the Secretary that describes the number of students served
				and the activities supported with funds provided under this chapter. The report
				shall include a description of the measures taken to comply with paragraphs (1)
				and (4) of section 5467B(b).
						5467F.ConstructionNothing in this chapter shall be construed
				to prohibit a recipient of funds under this chapter from serving gifted and
				talented students simultaneously with students with similar educational needs,
				in the same educational settings where appropriate.
						5467G.DefinitionsFor purposes of this chapter:
							(1)Gifted and
				talented
								(A)In
				generalExcept as provided in subparagraph (B), the term
				gifted and talented when used with respect to a person or
				program—
									(i)has
				the meaning given the term under applicable State law; or
									(ii)in the case of a
				State that does not have a State law defining the term, has the meaning given
				such term by definition of the State educational agency or local educational
				agency involved.
									(B)Special
				ruleIn the case of a State that does not have a State law that
				defines the term, and the State educational agency or local educational agency
				has not defined the term, the term has the meaning given the term in section
				9101.
								(2)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
							CAuthorization of
				Appropriations
						5468.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $170,000,000 for each
				of fiscal years 2008 through 2012, of which—
							(1)$7,500,000 shall
				be available for each fiscal year to carry out chapter A; and
							(2)the remainder shall
				be available for each fiscal year to carry out chapter
				2.
							.
			2.Technical and
			 conforming amendmentsSubpart
			 6 of part D of title V of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7253 et seq.) is
			 amended—
			(1)by inserting after
			 the subpart designation the following:
				
					AJacob K. Javits
				Gifted and Talented Students Education
				Program
					;
			(2)in section 5461
			 (20 U.S.C. 7253), by striking This part and inserting
			 This chapter;
			(3)by striking
			 this part each place the term appears and inserting this
			 chapter; and
			(4)in section 5464
			 (20 U.S.C. 7253c)—
				(A)by striking
			 subsection (c); and
				(B)by redesignating
			 subsections (d) and (e) as subsections (c) and (d), respectively.
				
